Citation Nr: 1120327	
Decision Date: 05/25/11    Archive Date: 06/06/11

DOCKET NO.  09-37 179	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for asbestosis.

2.  Entitlement to service connection for chronic obstructive pulmonary disease (COPD).

3.  Entitlement to service connection for calcified hilar nodes consistent with prior granulomatous disease.

4.  Entitlement to service connection for obstructive sleep apnea, claimed as secondary to asbestos or COPD.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had service from February 1962 to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision of the Department of Veterans Appeals (VA) Regional Office (RO).

In June 2010, the Veteran failed to report for his scheduled Board hearing.

The issues of entitlement to service connection for COPD, calcified hilar nodes, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence is against a finding of a diagnosis of asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2010).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the United States Court of Appeals for Veterans Claims (Court) have been fulfilled.  In this case, the Veteran was notified of the general provisions of the VCAA by the RO in May 2008.  This letter notified the Veteran of VA's responsibilities in obtaining information to assist him in completing his claim, identified the Veteran's duties in obtaining information and evidence to substantiate his claim, informed the Veteran how to substantiate his claim for service connection, and provided other pertinent information regarding the VCAA.  The May 2008 letter contained notice consistent with Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thereafter, the claim was initially adjudicated in the December 2008 RO rating decision.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has been provided opportunities to submit evidence in support of his claim.  A review of the claims file shows that VA has conducted reasonable efforts to assist him in obtaining evidence necessary to substantiate his claim during the course of this appeal.  His service, VA, and private treatment records have been obtained and associated with his claims file.  The Veteran was afforded a VA examination in November 2008.

Furthermore, the Veteran has not identified any additional, relevant evidence that has not been requested or obtained.  Therefore, the Board concludes that the Veteran has been notified of the evidence and information necessary to substantiate his claim, and he has been notified of VA's efforts to assist him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As a result of the development that has been undertaken, there is no reasonable possibility that further assistance will aid in substantiating his claim.


II.  Service Connection for Asbestosis

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also, Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  See McClain v. Nicholson, No. 04-0468 (U.S. Vet. App. Jun. 21, 2007).

The Veteran's service personnel records indicate that his principal duty was as a wheel vehicle mechanic.

An April 2003 private record of a chest x-ray shows that the impression given to the Veteran was hyperexpansion and calcified granulomata.

An April 2004 private record of a chest x-rays indicates that the impression was presumed bilateral minimal pleural reactions.  A separate April 2004 private record shows that the Veteran was noted to have possible reactive disease and pleural disease with asbestos exposure.

A March 2007 private record shows an impression of pleural thickening.

In a February 2008 private written statement, C.J., M.D. indicated that the Veteran was exposed to asbestos from 1955 to 1998 while working as a boiler worker, pipe fitter, steam fitter, plumber, and welder.  Abnormal x-rays revealed parenchymal changes diagnostic of asbestosis.  He had a fifteen-pack-year history of cigarette smoking.  Respiratory examination revealed trachea midline and bi-basilar crackles posteriorly.  Pulmonary function showed a mixed restrictive and small airways obstructive pattern.  The impression was that, based on the Veteran's industrial history, abnormal chest x-ray, and pulmonary function, Dr. J believed, beyond a reasonable medical doubt, that he had evidence of asbestos-related lung disease.

In November 2008, the Veteran underwent VA examination.  The examiner indicated that the claims file and service records were reviewed prior to the examination.  The Veteran indicated that he had been short of breath since 1997 and had been diagnosed with COPD.  The examiner noted the written statement from Dr. J, which he indicated included a diagnosis of asbestosis.  The Veteran reported that he worked as a welder from 1956 to 1962.  During service, he worked as a mechanic and was exposed to asbestos.  He did bare metal welding from 1963 to 1969.  Beginning in 1969, he did some welding with pipes that were insulated.  He worked doing plant shutdowns from 1975 to 1985, which involved exposure to asbestos with pipe insulations.  Therefore, he had asbestos exposure before, during, and after service.  Following examination, the diagnoses were COPD and obstructive sleep apnea.  It was noted that studies were to be conducted for asbestosis.  There was then a notation on the examination report that the Veteran underwent a CT of the chest later in November 2008, and there was no evidence of asbestosis.

In March 2009, the examiner that conducted the November 2008 VA examination reviewed the claims file and provided further opinion.  He reiterated that a CT scan of the chest did not show any evidence of asbestos-related lung disease.  After reviewing the claims file, it was the examiner's opinion that COPD and respiratory abnormalities noted on diagnostic testing were not due to asbestos exposure in service.  Likewise, the examiner did not think that sleep apnea was related to asbestos exposure in service.

Based on a review of the record, the Board finds that there is no diagnosis of asbestosis contained in the record.  While Dr. J opined that the Veteran had asbestos-related lung disease, this is not a diagnosis of asbestosis, and there is no such diagnosis contained in the record.  To the extent that the Veteran has been diagnosed with other diseases of the lungs, this is addressed in the remand below.

While the Veteran may believe that he has a diagnosis of asbestosis, the Board finds that the diagnosis ascribed to the Veteran's disorder is a determination that can only be made by a medical professional, as this is not a diagnosis that can be made based on lay observation.  As such, the Veteran's opinion on the matter of diagnosis, in this case, is not competent.  See Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006)

The Federal Circuit has noted basic entitlement to disability compensation derives from two statutes, both found in title 38, sections 1110 and 1131--the former relating to wartime disability compensation and the latter relating to peacetime disability compensation.  Both statutes provide for compensation, beginning with the following words: for disability resulting from personal injury suffered or disease contracted in the line of duty. . . . 38 U.S.C. §§ 1110, 1131.  Thus, in order for the Veteran to qualify for entitlement to compensation under those statutes, the Veteran must prove existence of a disability, and one that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (2001).

Given the lack of supporting evidence of disease or injury diagnosed as asbestosis, the Veteran's claim of entitlement to service connection for asbestosis must be denied.  As the evidence preponderates against the claim of entitlement to service connection for asbestosis, the benefit-of-the- doubt doctrine is inapplicable, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for asbestosis is denied.




REMAND

With regard to the claims of entitlement to service connection for COPD, calcified hilar nodes, and obstructive sleep apnea, the Board finds that further development is necessary prior to final adjudication of these appeals.

While, in March 2009, the VA examiner provided an opinion that the Veteran's COPD and calcified hilar nodes were not related to service and his obstructive sleep apnea was not related to asbestosis, no rationale or explanation was given for any of these conclusory statements.  As such, they are inadequate, and a remand is necessary to obtain adequate opinions with regard to these appeals.  As additional examination of the Veteran is not required, only an opinion will be sought from the VA examiner.

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran's claims file to a VA examiner.  The examiner is asked to review the claims file and provide opinions to the following:

a.  Is it at least as likely as not that the Veteran's COPD is related to his service, to include exposure to asbestos?

b.  Is it at least as likely as not that the Veteran's calcified hilar nodes are related to his service, to include exposure to asbestos?

c.  Is it at least as likely as not that the Veteran's obstructive sleep apnea is related to his service, to include whether it is secondary to any service-connected disability?

If the examiner determines that examination of the Veteran is necessary to provide adequate opinions on these matters, such should be accomplished.

The examiner should provide a rationale for all opinions given.

2.  Thereafter, the Veteran's claims should be readjudicated and the claims file returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


